Smith, C. J.,
delivered the opinion of the court.
We are of the opinion that the bill sufficiently alleges that appellee Prank T. Bombach is engaged in “doing a money loaning business,” and that section 1, chapter 112, Laws 1914, does not violate any provision of the state or Federal Constitutions, either because the tax, therein provided is imposed only on a business wherein a greater rate of interest than twenty per cent, per annum is charged, or because the tax is imposed upon a business made unlawful by another statute. If authority is desired for the last of these propositions, it may be found in Foster v. Speed, 120 Tenn. 470, 111 S. W. 925, 22 L. R. A. (N. S.) 949, 15 Ann Cas. 1066.
Appellees’ liability depends solely upon section 1 of the statute, which is complete in itself; consequently ■we are not called upon to determine whether the other sections thereof violate either the Federal or state Constitutions, for the reason that the statute itself provides that:
“If for any reason any section or part of this act shall be held to be unconstitutional or invalid, then that fact shall not invalidate any other part of this act, but the same shall be enforced without reference to the part so held to be invalid.”
It is alleged in the bill that the business sought to be taxed “ is the joint business of said Frank T. and Ed. Bombach, in that the said Ed. Bombach is the manager and agent of his brother.” If Ed. Bombach . is simply the manager for and agent of his brother, *747and the business does not belong to him, be is not liable for the tax. We will reverse and remand the case generally, however, in order that the state may amend the bill in this particular, should it see fit so to do.

Reversed and remanded.